U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 July 31, 2013 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Division of Investment Management treet NE Washington, DC 20549 Re: ETF Series Solutions (the “Trust”) File Nos.: 333-179562 and 811-22668 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, and the regulations thereunder, the Trust on behalf of its series, AlphaClone Alternative Alpha ETF (the “Fund”), hereby certifies that the form of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from that contained in the most recent amendment dated July 31, 2013, and filed electronically as Post-Effective Amendment No. 4 to the Trust’s Registration Statement on FormN-1A on July 26, 2013. If you have any questions, please do not hesitate to contact me at (414)765-5586 or michael.barolsky@usbank.com. Sincerely, /s/ Michael D. Barolsky Michael D. Barolsky, Esq. Assistant Vice President U.S. Bancorp Fund Services, LLC, as Administrator for ETF Series Solutions Trust
